COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-07-446-CR
 
 
JAMES RANDY BANDY                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant James Randy Bandy
attempts to appeal from the trial court=s judgment sentencing him to thirty-five years= confinement for the offense of aggravated sexual assault of a child
under fourteen years of age.  Because we
do not have jurisdiction, we dismiss the appeal.




The trial court imposed
sentence on October 10, 2007.  Appellant
did not file a motion for new trial; thus, his notice of appeal was due
November 9, 2007.  See Tex. R. App. P. 26.2(a).  Appellant filed his notice of appeal on
November 27, 2007, eighteen days late.  See
id.  On December 14, 2007, we
notified Appellant that because of the apparent untimeliness of the appeal, we
would dismiss unless he or any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal on or before December 27,
2007.  We have not received a response.
A notice of appeal that
complies with the requirements of rule 26 is essential to vest this court with
jurisdiction.  See Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); see also Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
Because Appellant failed to timely file his notice of appeal, we have no
basis for jurisdiction over this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
February 28, 2008




[1]See Tex. R. App. P. 47.4.